Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 1 of 23 PageID #: 6772



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


  SOLAS OLED LTD.

     Plaintiff,

          v.

  SAMSUNG DISPLAY CO., LTD., SAMSUNG         Civil Action No. 2:19-cv-00152-JRG
  ELECTRONICS CO., LTD., AND SAMSUNG
  ELECTRONICS AMERICA, INC.,

     Defendants.


     DEFENDANTS SAMSUNG DISPLAY CO., LTD., SAMSUNG ELECTRONICS
      CO., LTD., AND SAMSUNG ELECTRONICS AMERICA, INC.’S MOTION
             FOR SUMMARY JUDGMENT OF NONINFRINGEMENT
                    AND INVALIDITY OF THE ’450 PATENT
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 2 of 23 PageID #: 6773



                                               TABLE OF CONTENTS

I.     STATEMENT OF THE ISSUES TO BE DECIDED (L.R. CV-56(a)(1)) ................... 1

II.    STATEMENT OF THE UNDISPUTED MATERIAL FACTS (L.R. CV-56(a)(2))... 2

       A.        The Asserted Claims of the ’450 Patent and Applicable Claim Construction ........ 2
       B.        The Accused Products contain “active elements” that are not covered by a “first
                 electrode.” ............................................................................................................... 3
       C.        Ikeda discloses each and every element of claim 1 of the ’450 patent. .................. 3
III.   LEGAL STANDARD ....................................................................................................... 3

IV.    ARGUMENT ..................................................................................................................... 4

       A.        A judgment of noninfringement should be entered because the Accused Products
                 do not contain a first electrode that covers the active elements (i.e., transistors) in
                 the display. .............................................................................................................. 4
                 1.     It is undisputed that the Accused Products contain active elements, i.e.,
                        transistors, that are not covered by the first electrode. .................................... 5
                 2.     Solas ignores                                        , which are not covered. .......................... 9
                 3.     Solas fails to show that the two transistors it analyzes are covered. ............. 10
       B.        Solas has failed to provide evidence that the alleged electroluminescent layer
                 covers the active elements. ................................................................................... 13
       C.        Solas has not alleged or provided expert opinion that the Accused Products meet
                 the “cover” limitations under the doctrine of equivalents. ................................... 17
       D.        Unrebutted expert testimony establishes that Ikeda anticipates claim 1............... 17
V.     CONCLUSION ............................................................................................................... 18




                                                                   i
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 3 of 23 PageID #: 6774




                                                    TABLE OF AUTHORITIES

                                                                                                                                        Page(s)

Cases

Finisar Corp. v. DirecTV Group, Inc.,
    523 F.3d 1323 (Fed. Cir. 2008) .............................................................................................................. 4

Leggett & Platt, Inc. v. VUTEk, Inc.,
   537 F.3d 1349 (Fed. Cir. 2008) .............................................................................................................. 4

Novartis Corp. v. Ben Venue Labs., Inc.,
   271 F.3d 1043 (Fed. Cir. 2001) .............................................................................................................. 4

OSRAM Sylvania, Inc. v. Am. Induction Techs., Inc.,
   701 F.3d 698 (Fed. Cir. 2012) ................................................................................................................ 4

Suffolk Techs., LLC v. AOL Inc.,
    752 F.3d 1358 (Fed. Cir. 2014) ...................................................................................................... 17, 18

Telemac Cellular Corp. v. Topp Telecom, Inc.,
    247 F.3d 1316 (Fed. Cir. 2001) .............................................................................................................. 3

V-Formation, Inc. v. Benetton Grp. SpA,
   401 F.3d 1307 (Fed. Cir. 2005) .............................................................................................................. 3

Webasto Thermo & Comfort N. Am., Inc. v. Bestop, Inc.,
   No. 16-CV-13456, 2019 WL 3068192 (E.D. Mich. July 12, 2019) ..................................................... 18




                                                                        ii
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 4 of 23 PageID #: 6775



       Undisputed facts establish that no accused product infringes U.S. Patent No. 6,072,450 (the

“’450 patent”). Claim 1, the only asserted independent claim, requires a display apparatus

comprising “active elements formed over [the] substrate,” “at least one first electrode formed on

[the] insulation film so as to cover said active elements,” and “an organic electroluminescent layer

having an organic electroluminescent material formed on said at least one first electrode so as to

cover said active elements.” It is undisputed, however, that each accused product contains active

elements that are not covered by the first electrode. Contrary to the requirements of the claim, and

the disclosure of the ’450 patent, Solas’s expert considered only

in each pixel of the Accused Products. Further, Solas’s expert failed to apply the construction of

“active elements” to even the two active elements he considered, and instead analyzed only a

subpart of each active element and whether the subpart is merely partially covered. Solas’s expert

also identifies no evidence that the organic electroluminescent layer,

                  , covers the active elements in the Accused Products.

       Additionally, the record establishes that claim 1 is anticipated by U.S. 5,714,968 (“Ikeda”).

Defendants’ expert explained in detail how Ikeda discloses each and every limitation of claim 1.1

Solas’s expert offered no contrary opinion in rebuttal, and confirmed in deposition that he is not

opining on that issue. Thus, Defendants’ expert testimony is unrebutted.

       Defendants therefore respectfully submit that, based on the record, summary judgment

should be entered of non-infringement for all of the accused products and invalidity of claim 1.

I.     STATEMENT OF THE ISSUES TO BE DECIDED (L.R. CV-56(a)(1))

       1.      Has Solas failed to offer evidence on which a reasonable jury could find the



1
 While this brief refers to Samsung Display Co., Ltd., Samsung Electronics Co., Ltd., and
Samsung Electronics America, Inc. jointly as “Defendants” for convenience, each is a separate
entity that performs different roles as to the manufacture and sale of the Accused Products.
                                                 1
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 5 of 23 PageID #: 6776



Accused Products contain (1) “at least one first electrode formed on said insulation film so as to

cover said active elements, and connected to said active elements through said at least one contact

hole,” as required by claim 1, and (2) “an organic electroluminescent layer having an organic

electroluminescent material formed on said at least one first electrode so as to cover said active

elements,” as required by claim 1.

       2.      Is claim 1 anticipated by Ikeda.

II.    STATEMENT OF THE UNDISPUTED MATERIAL FACTS (L.R. CV-56(a)(2))

       A.      The Asserted Claims of the ’450 Patent and Applicable Claim Construction

       3.      Solas asserts infringement of claims 1, 4, 5, 6, and 8 of the ’450 patent (the

“Asserted Claims”). Claims 4, 5, 6, and 8 depend from claim 1, which recites:

               A display apparatus comprising:

                   a substrate;

                  active elements formed over said substrate and driven by an externally
               supplied signal;

                  an insulation film formed over said substrate so as to cover said active
               elements, said insulation having at least one contact hole;

                   at least one first electrode formed on said insulation film so as to
               cover said active elements, and connected to said active elements
               through said at least one contact hole, said at least one first electrode
               being made of a material which shields visible light;

                   an organic electroluminescent layer having an organic
               electroluminescent material formed on said at least one first electrode so
               as to cover said active elements and including at least one layer which
               emits light in accordance with a voltage applied to said at least one layer;
               and

                   at least one second electrode formed on said organic electroluminescent
               layer which covers said active elements.

(Dkt. 15-1 (’450 patent) at 17:50–18:3 (emphases added).)



                                                  2
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 6 of 23 PageID #: 6777



       4.      The term “active elements” has an agreed-upon construction meaning “circuit

elements that have gain or that direct current flow, e.g., transistors.” (Dkt. 99 (CC Mem. & Order)

at 7.) Thus, transistors are “active elements” within the meaning of claim 1.

       B.      The Accused Products contain “active elements” that are not covered by a
       “first electrode.”

       5.      Solas accuses 11 devices of infringing the ’450 patent: the Galaxy Note 3, the

Galaxy Note 4, the Galaxy Note 4 Edge, the Galaxy Note 5, the Galaxy Note 8, the Galaxy S4, the

Galaxy S5, the Galaxy S7, the Galaxy S7 Edge, the Galaxy S8, and the Galaxy S8 Plus (the

“Accused Products”). Ex. 1 (Credelle Op. Rep.) at ¶ 115.

       6.      Defendants’ expert, Dr. Fontecchio, has explained, and Solas’s expert has admitted,

that each accused product contains active elements that are not covered by the alleged first

electrode. Ex. 4-2 (Fontecchio Reb. Rep.) at ¶¶ 57–71; see, e.g., Ex. 6 (Credelle Tr.) at 157:7–19.

       C.      Ikeda discloses each and every element of claim 1 of the ’450 patent.

       7.      The prior art Ikeda reference discloses each limitation of claim 1. Ex. 4-1

(Fontecchio Op. Rep.) at ¶¶ 249–68. Dr. Fontecchio explained how Ikeda discloses each limitation

of claim 1. See id. Solas’s expert offered no contrary opinion in his rebuttal report, and confirmed

in deposition that he is offering no opinion on whether Ikeda anticipates claim 1. Ex. 7 (Credelle

Reb. Rep.) at ¶¶ 180–202; Ex. 6 (Credelle Tr.) at 209:17–210:5.

III.   LEGAL STANDARD

       “Literal infringement requires that each and every limitation set forth in a claim appear in

an accused product.” V-Formation, Inc. v. Benetton Grp. SpA, 401 F.3d 1307, 1312 (Fed. Cir.

2005). “Summary judgment of noninfringement is appropriate where the patent owner’s proof is

deficient in meeting an essential part of the legal standard for infringement, since such failure will

render all other facts immaterial.” Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316,

                                                  3
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 7 of 23 PageID #: 6778



1323 (Fed. Cir. 2001). A party “seeking summary judgment of noninfringement may meet its

initial responsibility either by providing evidence that would preclude a finding of infringement,

or by showing that the evidence on file fails to establish a material issue of fact essential to the

patentee’s case.” Novartis Corp. v. Ben Venue Labs., Inc., 271 F.3d 1043, 1046 (Fed. Cir. 2001).

         “To anticipate a claim, a single prior art reference must expressly or inherently disclose

each claim limitation.” Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1334 (Fed. Cir.

2008). “Anticipation, though a question of fact, may be resolved on summary judgment if no

genuine issue of material fact exists.” OSRAM Sylvania, Inc. v. Am. Induction Techs., Inc., 701

F.3d 698, 704 (Fed. Cir. 2012); Leggett & Platt, Inc. v. VUTEk, Inc., 537 F.3d 1349, 1352-56 (Fed.

Cir. 2008) (affirming summary judgment of anticipation).

IV.      ARGUMENT

         A.     A judgment of noninfringement should be entered because the Accused
         Products do not contain a first electrode that covers the active elements (i.e.,
         transistors) in the display.

         The ’450 patent is directed to a display in which the “active elements” are covered by at

least one “first electrode” and by organic electroluminescent material formed on the first

electrode(s), a design that is disclosed to enlarge the light-emitting area of a pixel while blocking

the emitted light from reaching the “active elements” because it can cause “malfunctions.” (Dkt.

15-1 (’450 patent) at 2:65–3:7.) Claim 1 requires that a display comprise “active elements” and a

“first electrode” that is “formed on said insulation film so as to cover said active elements.” (Id. at

17:52–61.) Each Accused Product has a display in which there are                                . Each

of the                   is an “active element” under the agreed-upon construction, as both sides’

experts agree. Ex. 6 (Credelle Tr.) at 126:10–15; Ex. 4-2 (Fontecchio Reb. Rep.) at ¶ 57. Yet, as

Solas’s expert admits, the alleged first electrode of the Accused Products                        does

not cover the                    . To the contrary, Solas’s expert admits that for each Accused
                                                  4
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 8 of 23 PageID #: 6779



Product there are transistors that are not covered by the alleged first electrode. The undisputed

facts thus establish that none of the Accused Products literally infringes claim 1 or dependent

claims 4, 5, 6, and 8 of the ’450 patent.

       To argue infringement in the face of the undisputed facts, Solas advances an infringement

theory that contravenes the plain meaning of the claims, and the agreed-upon construction, in

multiple respects. First, the claim requires that a display include “active elements” and further

requires that “said active elements” be covered, but Solas and its expert argue that only

                       in the Accused Products are covered by the “first electrode” and the “organic

electroluminescent layer.” Second, while the claim recites that the active elements are connected

to the first electrode by a contact hole, Solas’s expert ignores the active elements in the Accused

Products that are actually connected to the first electrode by a contact hole; Defendants’ expert

explains that those active elements are not covered by the first electrode. Third, although the claim

requires that the “active elements” be covered, Solas’s expert considered only one subpart of the

active elements (the semiconductor region of a transistor, which he refers to as the “channel,” and

not the source and drain electrodes of the transistor). This fails to apply the claim construction,

which requires consideration of a full transistor or other “active element.” Solas’s expert further

asserts that the semiconductor layer portion of an active element need only be partially covered,

an interpretation contrary to the purpose of the alleged invention and one that would also render

the claims indefinite, as a POSA would have no way of determining which active elements would

need to be considered and what extent of partial coverage would suffice.

               1.       It is undisputed that the Accused Products contain active elements,
               i.e., transistors, that are not covered by the first electrode.

       Each of the Accused Products uses the

                                       :

                                                 5
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 9 of 23 PageID #: 6780




Ex. 4-2 (Fontecchio Reb. Rep.) at ¶ 26; Ex. 1 (Credelle Op. Rep.) at ¶ 117. It is undisputed that

each Accused Products contains at least one transistor per pixel that is not covered by the first

electrode (the pixel anode). Ex. 4-2 (Fontecchio Reb. Rep.) at ¶¶ 57–71, Ex. 6 (Credelle Tr.) at

157:7–19 (“In my analysis, I’d have to look through them, but I believe there’s always some

transistors that are not covered by the pixel electrodes . . . . Yes, there are some that are not covered

. . . .”). Thus, the Accused Products do not infringe claim 1 of the ’450 patent.

          To argue infringement, Solas’s expert failed to apply the plain meaning of the claim

language. In particular, he considered only a driving transistor,           , and an alleged switching

transistor,    , and disregarded all of the other transistors, including the transistors that have contact

holes connecting them to the alleged first electrode, based on a flawed interpretation of the claims

that would require only that two of the “active elements” be covered. According to Solas’s expert,

“it’s not necessary for all the transistors to be covered or meet the requirements.” Ex. 6 (Credelle

Tr.) at 156:19–157:6 (emphasis added). Solas’s interpretation of the claims is inconsistent with the

plain and ordinary meaning of the claim language and the disclosures of the specification.

Consistent with the purpose of the alleged invention, a POSA would appreciate that all of the

alleged transistors must be covered by the pixel anode.2


2
    Although claim 1 is directed to the “display apparatus,” which contains three colors of pixels,

                                                    6
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 10 of 23 PageID #: 6781



        Claim 1 requires “active elements formed over said substrate and driven by an externally

 supplied signal” and then a “first electrode” and an “organic electroluminescent layer” that are

 formed “so as to cover said active elements.” (Dkt. 15-1 (’450 patent) at 17:52–67 (emphasis

 added).) The term “said active elements” has a clear meaning: it refers to the active elements

 formed over the substrate and driven by an externally supplied signal, not some subset of them.

 Contrary to Solas’s position, claim 1 does not recite that the “first electrode” and “organic

 electroluminescent layer” cover only a plurality of said active elements. Moreover, the claim

 language referring to “said” active elements—that is, all of the active elements—implements the

 very purpose of the claimed invention, which is to cover all of the active elements with the first

 electrode to block them from light generated by the organic electroluminescent layer and to thereby

 prevent them from malfunctioning.

        The Summary of Invention explains that an “object of the present invention” is “to provide

 a display apparatus which prevents light from entering active elements such as transistors, to

 thereby avoid the malfunctioning of the active elements.” (Dkt. 15-1 (’450 patent) at 3:4–7.) It

 continues, “[i]n the display apparatus, the at least one first electrode is formed so as to cover the

 active elements,” and “[s]ince the at least one first electrode is made of a material which shields

 visible light, the light emitted by the electroluminescent layer does not enter the active elements,

 and therefore the active elements do not malfunction due to the light.” (Id. at 3:28–46 (emphasis

 added).) All of the disclosures of the ’450 patent describe a display in which all transistors are

 covered by the first electrode. Figure 2, shown below, is illustrative in showing that both of the

 two transistors (selection transistor Q1 and drive transistor Q2) are covered by first electrode (15):



 Solas’s expert analyzed only a single color pixel (blue) and disregarded that transistors are not
 covered in the others (green, red). See, e.g., Ex. 6 (Credelle Tr.) at 163:18-23. Nonetheless, for
 purposes of this motion, Defendants address the blue pixel structures analyzed by Solas’s expert.
                                                   7
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 11 of 23 PageID #: 6782




        As explained by Dr. Fontecchio, “[t]he ’450 patent does not state, or suggest, that it would

 be sufficient to cover only a subset of the active elements and not cover others.” Ex. 4-2

 (Fontecchio Reb. Rep.) at ¶ 59. Solas’s expert admits that the ’450 patent does not disclose any

 embodiment, or have any disclosure of a structure consistent with the invention, in which the first

 electrode does not cover all the transistors. Ex. 6 (Credelle Tr.) at 102:25–103:11, 104:14–105:15.

 On the contrary, uncovered transistors would be left open to light emitted by the OLED and the

 possible “malfunction” caused by the light that the structure of the ’450 patent is designed to

 prevent. Ex. 4-2 (Fontecchio Reb. Rep.) at ¶ 59.

        Notably, any of the                    in the Accused Products could be impacted by light.

 Thus, according to the teachings of the ’450 patent, all                  would need to be

 covered by the first electrode. But they are not so covered.

        Finally, the assertion of Solas’s expert that a POSA “would know that it isn’t always

 necessary to cover transistors if they’re not sensitive to light,” Ex. 6 (Credelle Tr.) at 102:18–21,

 has no merit. He admits that the ’450 patent makes no such distinction and has no teaching of

 leaving any transistors uncovered. See id. at 102:25–103:11. Indeed, his assertion that “the light

 doesn’t really harm the drive transistor” is flatly contrary to the ’450 patent, which specifically

 discloses that the drive transistor (e.g., Q2) needs to be covered. Id. 101:22–23. Moreover, as to

 the Accused Products, Solas’s expert admits that he did not test or analyze the susceptibility to


                                                    8
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 12 of 23 PageID #: 6783



 light of transistors other than                                              and “do[es not] know the

 light sensitivity of those devices.” Id. at 132:22–136:17. Thus, even under his own flawed theory,

 there is no warrant to disregard the other five transistors in each pixel.

                  2.     Solas ignores                          , which are not covered.

         Solas’s expert’s infringement analysis is fatally flawed for additional reasons as well.

 Claim 1 clearly requires that transistors that are connected to the first electrode through a contact

 hole be covered by the first electrode. It is undisputed that the Accused Products contain



    —yet Solas’s expert failed to analyze those transistors. As Defendants’ expert explains, they

 are not covered by the first electrode in the Accused Products.

         Claim 1 recites “at least one first electrode formed on said insulation film so as to cover

 said active elements, and connected to said active elements through said at least one contact

 hole.” (Dkt. 15-1 (’450 patent) at 18:57–61 (emphasis added).) Solas’s infringement argument

 considers only                          , which are not themselves connected to the alleged first

 electrode (the pixel anode) of the light emitting diode through a contract hole. Ex. 6 (Credelle Tr.)

 at 169:25–170:4                                                 are the only transistors connected to

            of the organic light emitting diode through a contact hole. Ex. 4-2 (Fontecchio Reb.

 Rep.) at ¶ 74; Ex. 6 (Credelle Tr.) at 131:13–20

                                                       . While Solas argues that all of the transistors

 are electrically connected, Solas’s expert acknowledges that

                                                           Ex. 3 (Ex. A-9 S4 of Credelle Op. Rep.)

 (emphasis added). The same is true for      .

         Accordingly, even if the claim only requires showing that a subset of the transistors are

 covered by the first electrode, the analysis must include the transistors that are connected to the
                                                   9
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 13 of 23 PageID #: 6784



 alleged first electrode through a contact hole—

                      . Dr. Fontecchio has shown that in each Accused Product at least one of

         is not covered. Ex. 4-2 (Fontecchio Reb. Rep.) at ¶¶ 72–97. In contrast, Solas’s expert has

 not analyzed whether the Accused Products have a first electrode that covers                   . Ex. 6

 (Credelle Tr.) at 169:25–170:4                                                              . For this

 independent reason, the Accused Products could not be found to infringe claim 1.

                3.      Solas fails to show that the two transistors it analyzes are covered.

        Even as to the only two transistors that Solas’s expert analyzed,              , Solas’s expert

 has failed to show that these transistors are covered by the first electrode. Instead, his opinions are

 improperly based on only portions of               being covered. Solas’s expert’s analysis is based

 on fundamental errors, which conflict with the plain meaning of the claim language.

        First, although the claim language states that “active elements” are covered by the first

 electrode, and “active elements” has been construed to include transistors, Solas’s expert failed to

 apply the established meaning of transistor in his analysis. A transistor indisputably consists of

 source and drain electrodes, a gate electrode, and a semiconductor layer (also called a “channel”

 region). Solas’s expert admitted this. See, e.g., Ex. 6 (Credelle Tr.) at 57:25–58:16. The ’450 patent

 uses the term transistor according to its standard meaning. See Ex. 4-2 (Fontecchio Reb. Rep.) at

 ¶ 77; (Dkt. 15-1 (’450 patent) at 15:5-8). Yet instead of considering whether transistors are

 covered by the first electrode in the Accused Products, Solas’s expert only analyzed whether one

 subpart of a transistor—the “channel” region—is covered. See, e.g., Ex. 6 (Credelle Tr.) at 173:3–

 19 (“So I focused on—that’s why I focused on the channel.”). As he acknowledged, he did not

 analyze whether the other parts of the transistors—namely, the source and drain electrodes—are




                                                   10
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 14 of 23 PageID #: 6785



 covered by the “first electrode.”3 Id. at 173:20–174:19 (“I did not count all of the electrodes.”).

 Solas’s expert did not consider the full source and drain electrodes, which are indisputably part of

 the transistors. (See, e.g., Dkt. 15-1 (’450 patent) at 10:15-25 (referring to “[t]he source electrode

 10B of the selection transistor Q1” and “the drain electrode of each selection transistor Q1.”)

 (emphases added).)

        Solas’s expert thus failed to apply the plain meaning of the claim language and the claim

 construction of “active elements.” Solas has no evidence that the two transistors—inclusive of the

 source and drain electrodes—are covered by the first electrode, and thus no evidence of

 infringement. For that reason alone, Solas has at least a failure of proof.

        In addition, Solas’s expert’s new interpretation of the claim is unsupportable. The ’450

 patent does not redefine the term transistor. Moreover, nothing in the claim language limits what

 must be covered to merely the channel region of a transistor. In fact, the claims are not even limited

 to transistors; they are directed to covering “active elements” more broadly, which, as evidenced

 by the parties’ agreed-upon construction, are not limited to transistors. Solas’s expert applies a

 construction that disregards the plain meaning of the claim and the claim construction.

        Second, Solas’s expert did not even analyze whether the first electrode covers the channel

 region of the transistor, but rather only whether the first electrode partially covers the channel

 region. He argues that only an undisclosed—and variable—percentage of the channel region of

 the transistor must be covered to meet the claims. See, e.g., Ex. 6 (Credelle Tr.) at 148:20–149:7

                                                                                                       ,

 160:21–161:21


 3
   Solas’s expert acknowledged that a transistor (“TFT”) includes not only the semiconductor
 layer, i.e., the “channel,” but also source, gate, and drain electrodes. See, e.g., Ex. 6 (Credelle
 Tr.) at 57: 25–58:15 (“Generically that would be a transistor. Yes, there are three contacts, three
 control points, if you will, for a—for the TFT . . . . The source, the drain, and the gate, yes.”).
                                                  11
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 15 of 23 PageID #: 6786




        To illustrate this point, Dr. Fontecchio annotated the metal layers of the accused devices to

 show the location of the alleged first electrode (green diamond) with respect to the locations of the

 channels of the alleged active elements (orange).



                           :




 Ex. 4-2 (Fontecchio Reb. Rep.) at ¶ 128.                    cannot be said to be covered by the first

 electrode (green). In fact, Solas’s expert admits that

                                                          , Ex. 6 (Credelle Tr.) at 148:20–149:7, and

                                         , id. at 153:5–11. As Dr. Fontecchio has explained, similar

 to the Galaxy S5 above,              in each of the Accused Products are not covered. Ex. 4-2

 (Fontecchio Reb. Rep.) at ¶¶ 99–148.

        Solas’s interpretation of the claims, i.e., that they permit only partial coverage of just the

 channel of a transistor, conflicts with the very purpose of the ’450 patent. As Solas’s expert states

 in his opening expert report, “[s]ince the active matrix OLED display is ‘self-luminous,’ that is,

 light is generated by the OLED display, it is important to block any light from reaching the

 TFTs,” not just a percentage of the light. Ex. 1 (Credelle Op. Rep.) at ¶ 77 (emphasis added).

        Solas’s interpretation not only conflicts with the plain meaning of the claim language and

 the intrinsic evidence, it would render the Asserted Claims indefinite, as there would be no way of
                                                  12
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 16 of 23 PageID #: 6787
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 17 of 23 PageID #: 6788



        Claim 1 additionally requires “an organic electroluminescent layer having an organic

 electroluminescent material formed . . . so as to cover said active elements.” (Dkt. 15-1 (’450

 patent) at 17:62–67.) Even were there evidence that the alleged first electrode of the Accused

 Products covers the active elements (which there is not), for separate reasons there is no evidence

 from which a reasonable jury could conclude that the alleged organic electroluminescent layer in

 the Accused Products covers the active elements. Solas has failed to provide any evidence that the

 “organic electroluminescent layer” covers the active elements in any of the Accused Products.

        In the Accused Products,

                                                        . As illustrated in the annotated design file

 for the Galaxy S4 below,




 Ex. 4-2 (Fontecchio Reb. Rep.) at 114. As shown in the image above,




                                                 14
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 18 of 23 PageID #: 6789




        As shown in the below design file for the Galaxy Note 8, as annotated by Solas’s expert,

 Mr. Credelle agrees that

                                                                         :




 See Ex. 2 (Ex. A-5 Note 8 of Credelle Op. Rep.) at 3–5

                                           ).

        Solas’s expert has asserted that the organic electroluminescent material could, in a device,

 be deposited beyond the boundaries of the design (e.g., beyond the shaded regions above).

 However, this speculation does not help Solas, as there is a fundamental failure of proof even were

 it credited. Mr. Credelle has presented no analysis of any Accused Product to show where the

 material purportedly extends, and in particular whether it covers the transistors. When asked if he

 knew, in the Galaxy Note 8 for instance, how far past what he has drawn as the blue, green, and

 red shaded regions the organic electroluminescent material would ultimately be found, Solas’s

 expert conceded “I don’t have any precise measurement of how far out the molecules travel outside

 of the center target, which is these red, green, and blue targets.” Ex. 6 (Credelle Tr.) at 195:16–

 196:1. He acknowledged that he was similarly unaware of how far out the organic


                                                 15
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 19 of 23 PageID #: 6790
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 20 of 23 PageID #: 6791



        C.     Solas has not alleged or provided expert opinion that the Accused Products
        meet the “cover” limitations under the doctrine of equivalents.

        Solas did not allege in its infringement contentions, nor did Solas’s expert provide an

 opinion, that the limitation of a “first electrode” that is “formed . . . so as to cover said active

 elements” or “an organic electroluminescent layer having an organic electroluminescent material

 formed . . . so as to cover said active elements” is satisfied under the doctrine of equivalents.

 Because the latter limitation was added to overcome a prior art rejection, prosecution history

 estoppel would preclude such an argument in any event. Ex. 9 (’450 patent, August 31, 1999 Office

 Action); Ex. 5 (’450 patent, November 30, 1999 Amendment) at 2.

        D.      Unrebutted expert testimony establishes that Ikeda anticipates claim 1.

        In his opening expert report, Dr. Fontecchio explained in detail how the Ikeda reference

 anticipates claim 1 of the ’450 patent. Ex. 4-1 (Fontecchio Op. Rep.) at ¶¶ 249–68. Solas’s expert

 provided a rebuttal report, in which he does not contest Ikeda anticipates independent claim 1; he

 challenged only whether Ikeda anticipates or renders obvious the asserted dependent claims. See

 Ex. 7 (Credelle Reb. Rep.) at ¶¶ 180–202. Solas’s expert confirmed in deposition that he is not

 offering an opinion that claim 1 is not anticipated by Ikeda. Ex. 6 (Credelle Tr.) at 209:17–210:5

 (“Q. And just to be clear, you haven’t identified for Claim 1 any limitation that’s not met by Ikeda.

 Correct? A. I have not opined on Claim 1, that’s correct.”). Thus, Dr. Fontecchio’s expert opinion

 is unrebutted. Summary judgment is appropriate where, as here, expert testimony of anticipation

 is unrebutted. See Suffolk Techs., LLC v. AOL Inc., 752 F.3d 1358, 1367 (Fed. Cir. 2014).

        Dr. Fontecchio analyzed each limitation of claim 1, and showed how it was disclosed by

 Ikeda as arranged in claim 1. In brief, Ikeda discloses a display apparatus, i.e., an active matrix

 display device. Ex. 4-1 (Fontecchio Op. Rep.) at ¶¶ 245–246; Ex. 8 (Ikeda) at 1:5–9. Ikeda

 discloses that its display apparatus includes a substrate, i.e., a transparent quartz substrate 116. Ex.


                                                   17
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 21 of 23 PageID #: 6792



 4-1 (Fontecchio Op. Rep.) at ¶¶ 247–248; Ex. 8 (Ikeda) at 15:19–20, 15:34–36, Fig. 20. Ikeda

 discloses forming active elements over the substrate, i.e., thin-film transistors (TFTs) 136 and 137.

 Ex. 4-1 (Fontecchio Op. Rep.) at ¶¶ 249–253; Ex. 8 (Ikeda) at 15:8–7, 15:34–42, 16:38–39, Figs.

 20, 21. Ikeda discloses an insulation film formed so as to cover the active elements, i.e., an SiO2

 layer 120, having at least one contact hole, 108. Ex. 4-1 (Fontecchio Op. Rep.) at ¶¶ 254–256; Ex.

 8 (Ikeda) at 15:56–61, Fig. 20. Ikeda discloses a first electrode formed so as to also cover the active

 elements and shield visible light, i.e., an electron-injection electrode 104 made of MgAg, which is

 connected to the active elements through the contact hole. Ex. 4-1 (Fontecchio Op. Rep.) at ¶¶

 257–261; Ex. 8 (Ikeda) at 15:56–64, Fig. 20. Ikeda discloses an organic electroluminescent layer

 formed so as to cover the active elements, i.e., organic thin-film layers 114. Ex. 4-1 (Fontecchio

 Op. Rep.) at ¶¶ 262–265; Ex. 8 (Ikeda) at 15:19–30. Finally, Ikeda discloses a second electrode

 formed so as to cover the active elements, i.e., hole-injection electrode 115. Ex. 4-1 (Fontecchio

 Op. Rep.) at ¶¶ 266–268; Ex. 8 (Ikeda) at Fig. 20. Ikeda thus discloses every element of claim 1.

        Based on the evidence of record, including Dr. Fontecchio’s unrebutted opinion that claim

 1 is anticipated by Ikeda, summary judgment should be entered in favor of Defendants that claim

 1 is anticipated. See, e.g., Suffolk Techs., 752 F.3d at 1367 (affirming summary judgment of

 anticipation where the patentee offered only attorney argument and no expert testimony to rebut

 the defendant’s expert’s anticipation opinion); cf. Webasto Thermo & Comfort N. Am., Inc. v.

 Bestop, Inc., No. 16-CV-13456, 2019 WL 3068192, at *5 (E.D. Mich. July 12, 2019) (granting

 summary judgment of infringement where Plaintiff’s expert’s testimony stood unrebutted).

 V.     CONCLUSION

        Defendants respectfully request that the Court enter partial summary judgment that (1) the

 Accused Products do not infringe the ’450 patent, and (2) claim 1 of the ’450 patent is invalid.


                                                   18
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 22 of 23 PageID #: 6793




 Dated: July 20, 2020                      Respectfully submitted,

                                        /s/ Melissa R. Smith
                                         Melissa R. Smith
                                         Texas State Bar No. 24001351
                                         melissa@gillamsmithlaw.com
                                         GILLAM & SMITH, LLP
                                         303 South Washington Avenue
                                         Marshall, Texas 75670
                                         Phone: (903) 934-8450
                                           Fax: (903) 934-9257

                                           Jeffrey H. Lerner
                                           jlerner@cov.com
                                           David A. Garr
                                           dgarr@cov.com
                                           Jared R. Frisch
                                           jfrisch@cov.com
                                           Grant D. Johnson
                                           gjohnson@cov.com
                                           Daniel W. Cho
                                           dwcho@cov.com
                                           COVINGTON & BURLING LLP
                                           One CityCenter
                                           850 Tenth Street, NW
                                           Washington, DC 20001-4956
                                           Phone: (202) 662-6000
                                           Fax: (202) 662-6291

                                        Robert T. Haslam
                                        rhaslam@cov.com
                                        COVINGTON & BURLING LLP
                                        3000 El Camino Real
                                        5 Palo Alto Square, 10th Floor
                                        Palo Alto, CA 94306-2112
                                        Phone: (650) 632-4700
                                        Fax: (650) 632-4800

                                           COUNSEL FOR DEFENDANTS SAMSUNG
                                           DISPLAY CO., LTD., SAMSUNG ELECTRONICS
                                           CO., LTD., AND SAMSUNG ELECTRONICS
                                           AMERICA, INC.




                                      19
Case 2:19-cv-00152-JRG Document 147 Filed 07/22/20 Page 23 of 23 PageID #: 6794
